Title: [Diary entry: 21 May 1785]
From: Washington, George
To: 

Saturday 21st. Mercury at 67 in the Morning—72 at Noon and 68 at Night. Calm all the forepart of the day, and warm. The wind came out from the Southward afterwds.; and a thunder shower of no long continuance Succeeded; thence it turned cool, the wind getting to the Westward. My Phaeton which had been with Mr. Pine to Annapolis returned about 3 Oclock to day; as did my Barge which had been sent to Popes Creek on thursday last. The latter brought the Plants of the large Magnolio of South Carolina—Some scions of the live Oak, & a few young Trees of the Civil, or sower oranges in a box, all of which seem to be in a thriving State. As also

sundry kinds of Seed which Mr. G. Washington had provided for me in his travels & the Palmeto royal which Mr. Blake of So. Carolina had sent me accompanied by some of the Plants. Agreed with one Richd. Boulton a House joiner & undertaker, to do my New Room, & other Work—who is to be here in abt. 3 Weeks with his Tools. Mr. Webster went away after breakfast and in the Afternoon Captn. Kalender came & stayed all Night.